In an action to recover damages for personal injuries, etc., the defendant Alisa Construction Co., Inc., appeals from so much of an order of the Supreme Court, Kings County (Harkavy, J.), entered June 28, 2006, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the appeal is dismissed, without costs or disbursements.
This appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see Nesterczuk v Goldin Mgt., Inc., 77 AD3d 800 [2010] [decided herewith]). Skelos, J.P., Santucci, Dickerson and Leventhal, JJ., concur.